DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comments
On February 8, 2021, the examiner contacted the attorney of record via a phone call to make an election, but to date, the examiner has not received a response. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 26-39, drawn to a device and method teaching a rotating grinding tool of a grinding machine attached to a manipulator via a linear actuator and an end stop for optimizing and adjusting the placement of a grinding disc on a work piece.
Group II, claim(s) 40-47, drawn to a device teaching a rotating grinding tool of a grinding machine attached to a manipulator via a linear actuator and a positioning device connected to a .
Group III, claim(s) 48-52, drawn to a device and method teaching a rotating grinding tool of a grinding machine attached to a manipulator via a linear actuator and a fixedly attached protective cover partially surrounding the rotating grinding tool. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a rotating grinding tool of a grinding machine attached to a manipulator via a linear actuator, this technical feature is not a special technical feature as it does not make a contribution over the prior art, Naderer et al. (WO 2012123552), hereinafter Naderer, in view of Ohtomi (US Patent 4894597).  Naderer in view of Ohtomi teaches a rotating grinding tool (Ohtomi, fig. 2, grinding wheel 5A) of a grinding machine attached to a manipulator (Naderer, fig. 1, manipulator 20) via a linear actuator (Naderer, figs. 1 and 2, handling device 30 comprises a linear actuator 34).
Additionally, Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a protective cover partially surrounding a rotating grinding tool, this technical feature is not a special technical feature as it does not make a contribution over the prior art, Naderer in view of Ohtomi, and further in view of Nakamura et al. (US PGPUB 20120108154), hereinafter Nakamura. Naderer in view of Ohtomi and further in view of Nakamura teach a protective cover partially surrounding a rotating 
The groups of claims are therefore not linked by any common or corresponding technical features and define different inventions which are not linked by a single inventive concept.
A telephone call was made to the attorney of record, Mark Bilak, on February 8, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723